Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 JAN SUDNIK.

                Plai;ztiJf


                                                                    Civil Action No. 18-145 14
 BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
 BIOMET U.S. RECONSTRUCTION, LLC;                                           OPINION
 BIOMET MANUFACTURING, LLC; ZIMMER
 BIOMET HOLDINGS, INC.; BIOMET FAIR
 LAWN, LLC; STEPHEN R. DAVIS; and
 LEGACY ORTHOPEDICS, INC.;

                Defendants.


 John Michael Vazguez. U.S.D.J.

        This matter concerns an allegedly defective metal hip replacement. D.E. 1, Ex. A at 29-52

(hereinafler “Compi.”). Currently pending before this Court is Plaintiffs motion to remand the

case to state court pursuant to 28 U.S.C.   §   1447(c). D.E. 12. The Court revIewed the submissions

in support and in opposition,1 and considered thc motion without oral argument pursuant to Fed.

R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons that follow, Plaintiffs motion to remand

is granted.




 Plaintiffs brief in support of her motion will be referred to as “P1. Br.,” D.E. 12-1; Defendants’
opposition will be referred to as “Def. Opp’n,” D.E. 16. Plaintiff did not submit a reply brief
    I.   INTRODUCTION2

         On April 16,2008, Plaintiff Jan Sudnik underwent hip replacement surgery. Compl.         ¶   116.

She was implanted with a Biomet Magnum metal on metal hip replacement. Id. During the next

nine years, the Biomet Magnum hip replacement gradually released toxic metals into her body,

slowly poisoning her. Id.    ¶   117. On October 3, 2017, Plaintiff underwent additional surgery to

remove the source of the metal toxins. Id.    ¶   123.

         On August 20, 2018, Plaintiff filed her Complaint in the Superior Court of New Jersey,

Law Division, Bergen County, asserting four causes of action: (1) failure to warn in violation of

the New Jersey Products Liability Act (“NJPLA”), N.J.S.A.     § 2A:58C- I ci seq.; (II) manufacturing
and design defect in violation of the NJPLA, N.J.S.A.    § 2A:58C- I ci seq.; (III) common law fraud;
and (IV) breach of the New Jersey Consumer Fraud Act (“NJCFA”), N.J.S.A.          §    56:8-1 etseq. Jd.

¶   125-152. Plaintiff brought these claims against the following Defendants: (I) Biomet, Inc.; (2)

Biomet Orthopedics, LLC; (3) Biomet U.S. Reconstruction, LLC; (4) Biomet Manufacturing,

LLC; (5) Zimmer Biomet Holdings, Inc.; (6) Biomet Fair Lawn, LLC; (7) Stephen R. Davis; and

(8) Legacy Orthopedics, Inc. Id.

         On October 1, 2018, Defendants removed the case to this Court pursuant to 28 U.S.C.             §
1441(a) on the basis of diversity jurisdiction under 28 U.S.C.       §   1332(a)(1).    D.E. I at 1-16

(hereinafter “NOR”)   ¶ 4.   Plaintiff is a citizen of New Jersey. Compl. at I; NOR ¶ 5. Five of the

eight Defendants (Biomet, Inc.; Biomet Orthopedics, LLC; Biomet U.S. Reconstruction, LLC;

Biomet Manufacturing, LLC; Zimmer Biomet Holdings, Inc.) are either citizens of Indiana,




2
  When reviewing a motion to remand, the Court assumes as true all factual allegations in the
Complaint. See Steel ValleyAuih. v. Union Switch & Signal Dlv, 809 F.2d 1006, 1010 (3d Cir.
1987) (“Ruling on whether an action should be remanded.. the district court must assume as true
                                                               .



all factual allegations of the complaint.”)
                                                     7
Delaware, or both states. Compi.         ¶3{ 4, 7,   11; NOR ¶316-11. The citizenship of Defendant Biomet

Fair Lawn LLC (“Fair Lawn”) is disputed.3 Legacy Orthopedics, Inc. (“Legacy”) and Stephen R.

Davis are both citizens of New Jersey. Compi.             ¶ 7,   Il; NOR ¶31 15, 16.

           On October31, 2018, Plaintiff moved to remand this case back to state court, arguing that

Defendants Fair Lawn, Legacy, and Davis (1) ruin complete diversity, and/or (2) prevent removal

because of the forum defendant rule. P1. Br, at 1-6. Defendants argue that these parties do not

ruin complete divcrsity or violate the forum defendant rule because Fair Lawn is not a New Jersey

citizen and Legacy and Davis (and Fair Lawn, if applicable) were fraudulently joined. Def. Opp’n

at 1-12.

    II. LEGAL STANDARD

           The federal removal statute provides that “[ejxcept as otherwise provided by Congress, any

civil action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed     ...   to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C.                     §    144 1(a). “[Tjhe party asserting

federal jurisdiction in a removal case bears the burden of showing, at all stages of the litigation,

that the case is properly before the federal court.” Frederico             i’.       Home Depot, 507 F.3d 188, 193

(3d Cir. 2007). A district court “must resolve all contested issues of substantive fact in favor of

the plaintiff and must resolve any uncertainties about the current state of controlling substantive

law in favor of the plaintiff.” Boyer        i’.   Stiap-On Tools Corp., 913 F.2d 108, Ill (3d Cir. 1990).

Removal statutes are strictly construed against removal and all doubts are resolved in favor of




 Plaintiff argues that Fair Lawn is a citizen of New Jersey for jurisdictional purposes, Compl. ¶5;
P1. Br. at 6; and Defendants argue that Fair Lawn is an Indiana citizen for jurisdictional purposes,
NOR 31 12; Def. Opp’n at 4.


                                                           3
remand. See Samuel-Bassett v Kia Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004); Batoffv.

State Farm Ins. C’o., 977 F.2d 848, 851 (3d Cir. 1992).

         Further, where federal jurisdiction is premised only on diversity of the parties, the forum

defendant rule applies. Encompass Ins. Co. v. Stone Manion Restaurant Inc., 902 F.3d 147, 152

(3d Cir. 2018). The rule provides that “[a] civil action otherwise removable solely on the basis of

[diversity jurisdiction] may not be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.” Id. (quoting 28

U.S.C.   §   1441(b)(2)).

    IILANALYSIS

         The Court first determines whether complete diversity exists before evaluating whether the

forum defendant rule bars removal. As a preliminary matter, the Court must determine the

citizenship of Fair Lawn.      Plaintiff argues that Fair Lawn is a citizen of New Jersey for

jurisdictional purposes because it has its principal place of business in New Jersey. Compl.    ¶ 5;
P1. Br. at 6. Defendants argue that Fair Lawn, a limited liability company, is a citizen of Indiana

because its sole member, Biomet, Inc., is an Indiana citizen. NOR       ¶   12; Def. Opp’n at 4. The

Court agrees with Defendants.

         For purposes of diversity jurisdiction, the citizenship of a limited liability company “is

determined by the citizenship of its members.” Lincoln Ben. Life Co. v AEILfè, LLC, 800 F.3d

99, 105 (3d Cir. 2015). Alternatively, “a corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business.” 28 U.S.C.   §   1332(c)(l) (emphasis added). Here, Fair Lawn is an

Indiana limited liability company with one member: Biomet, Inc. Compl. ¶ 5; NOR ¶ 12. Biomet

Inc. is an Indiana corporation with its principal place of business in Indiana. Compl.   ¶ 4; NOR ¶


                                                    4
6. Therefore, Fair Lawn is an Indiana citizen for diversity purposes and does not ruin complete

diversity or   run   afoul the forum defendant rule.4

       The Court next addresses the fraudulent joinder issue to determine whether Defendants

Legacy and Davis may be excused for purposes of complete diversity. “The doctrine of fraudulent

joinder represents an exception to the requirement that removal be predicated solely upon complete

diversity.” hi   i-c   Briscoe, 448 F.3d 201, 215-16 (3d Cir. 2006). “In a suit with named defendants

who are not of diverse citizenship from the plaintift the diverse defendant may still remove the

action if it can establish that the non-diverse defendants were ‘fraudulently’ named or joined solely

to defeat diversity jurisdiction.” Id. at 216. Joinder is fraudulent if “there is no reasonable basis

in fact or colorable ground supporting the claim against the joined defendant, or no real intention

in good faith to prosecute the action against the defendant or seek ajoint judgment.” Id. (citing

Abels v. State Farm Fire & C’as. Co., 770 F.2d 26, 32 (3d Cir. 1985)). For a claim to lack a

colorable basis, “it must be wholly insubstantial and frivolous.” Batoffv. State Farm his. (‘a., 977

F.2d 848, 852 (3d Cir. 1992).

       If the district court determines that the joinder was fraudulent, it can “disregard, for

jurisdictional purposes, the citizenship of certain nondiverse defendants, assume jurisdiction over

a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.” Id. (citing Maves v.

Rapoport, 198 F.3d 457. 461 (4th Cir. 1999)). “If. however, the district court determines that it

does not have subject-matter jurisdiction over the removed action because the joinder was not

fraudulent, it must remand to state court.” Id. (citing 28 U.S.C.    §   1447(c)). In such a scenario, if




 The Court therefore does not reach Defendants’ argument that Fair Lawn is immune from liability
under the Biomaterials Access Assurance Act (“BAAA”), 21 U.S.C. § 1601-06.

                                                        5
warranted, the district court may also order payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal. Id.

        Here, Plaintiff, Defendant Legacy, and Defendant Davis are all citizens of New Jersey for

purposes ofdiversity jurisdiction.5 Plaintiff sued Defendants Legacy and Davis for violation of

the NJPLA (Counts I and II), common law fraud (Count III), and violation of the NJCFA (Count

IV). Compl.     ¶   125-152. Defendants argue that both Legacy and Davis were fraudulently joined

as they are immune from suit under the NJPLA. NOR ¶jJ 37-45; DeE Opp’n at 7-12. Plaintiff

claims that her allegations against Legacy and Davis arc outside the scope of NJPLA immunity.

P1. Br. at 5.

        The NJPLA “established the sole method to prosecute a product liability action such that

only a single product liability action remains” in New Jersey. Clernents v. Sanofi-Aventis, U.S.,

Inc., 111 F. Supp. 3d 586, 596 (D.N.J. 2015) (citing Tirrell i’. Navistar Int’l, Inc., 248 N.J. Super.

390, 398-99 (App. Div. 1991)) (internal quotations omitted). “The language of the [NJIPLA

represents a clear legislative intent that, despite the broad reach we give to the [NJJCFA, the

[NJ]PLA is paramount when the underlying claim is one for harm caused by a product.” Sinclair

v. Merck & Co., 195 N.J. 51, 66 (2008). Here, the heart of Plaintiffs case is a harm caused by a

product; Plaintiff alleges that Defendants’ metal hip replacement gradually gave her metal

poisoning and killed the tissue and bone surrounding her hip replacement. Id. ¶J 116-121.

Therefore, Plaintiffs fraud claims are likely subsumed by her NJPLA claims.




 Plaintiff and Defendant Davis are both residents of New Jersey, Compl. at 1, ¶ 16; NOR ¶fflj 5,7,
and therefore citizens of New Jersey for diversity purposes. See 28 U.S.C. § 1332(a). Defendant
Legacy is a New Jersey corporation, Compl. ¶ 15; NOR ¶ 11, and therefore a citizen of at least
New Jersey for diversity purposes. See 28 U.S.C. § I 332(c)( 1).
                                                  6
       However, even so, Plaintiff can still recover from Defendants Davis and Legacy under the

NJPLA. Defendants argue that “there is no reasonable possibility of any claim” against Davis and

Legacy because they are sellers of the product who filed an affidavit correctly identifying the

manufacturer of the product. DeE NOR ¶ 40; see also Def. Opp’n at 7 (arguing the same).

Defendants cite the NJPLA, stating

       “in any product liability action against a product seller, the product seller may file an
       affidavit certifying the correct identity of the manufacturer of the product which allegedly
       caused the injury, death or damage” and “[u]pon filing the affidavit    ...the product seller
       shall be relieved of all strict liability clahns[.]”

DeL NOR    ¶ 40 (citing N.J.S. § 2A:58C-9) (emphasis in NOR); see also Def. Opp’n at S (citing
the same). However, Defendants disregard the remainder of this quote, where the legislation

states, “subject to subsection d. of this section.” NJ.S.   § 2A:58C-9; see also Def. Opp’n at S n.3
(quoting parts of subsection d. but disregarding it as inapplicable); NOR ¶ 44 (same). Subsection

d. provides as follows:

               A product seller shall be liable if: (I) The product seller has
               exercised some significant control over the design, manufacture,
               packaging or labeling of the product relative to the alleged defect in
               the product which caused the injury, death or damage; or (2) The
               product seller k7ww or should have known of the defect in the
               pi-oduet uhich caused the injunc death or damage or the plaintiff
               can affirmative/v demonstrate that i/ic product seller was in
               possession offacts from which a reasonable person would conclude
               that the product seller had or should have had knowledge qf the
               alleged defect in the product which caused the injury, death or
               damage; or (3) The product seller created the defect in the product
               which caused the injury, death or damage.

Id. (emphasis added).

       Here. Plaintiff specifically alleges that Defendants Legacy and Davis, as sellers of the

product, knew or should have known the defect in the product which caused the injury to the

Plaintiff given the expansive history of metal poisoning from the releveant implants, lack of



                                                 7
clinical studies on the Biomet Magnum, and widespread recalls. Compl. ¶fflj 22-1 14. Specifically,

Plaintiff alleges as follows:

                 [Davis] was responsible for educating orthopedic surgeons about
                 Biomet hip replacement systems and the advantages, benefits,
                 indications,   . surgical implantation,
                                    .   .                and addressing any post-
                                                         .   .



                 surgical questions or concems[;]

                 [Davis and Legacy] selected the components and tools to have
                 present in the operating room when [Plaintiff] was surgically
                 implanted with the Biomet Magnum[;]

                 Defendants failed to inform physicians and patients in the United
                 States of [a Turku University] study, that      .  discouraged use of
                                                                     .   .


                 Biomet Magnum hip replacements, [and demonstrated] the need for
                 physicians to screen their patients for [a]dverse [r]eaction to [m]etal
                 [d]ebris, [but Defendants] instead continued to promote the
                 Magnum for implantation into the bodies of patients in the United
                 States[; and]

                 Defendants have failed to disclose to orthopedic surgeons or the
                 public in the United States that the Magnum hip replacement was
                 recalled in Australia and that the Australian government issued a
                 “Hazard Alert” regarding the Magnum[;]

Id.   ¶J 9, 14, 76, 94. Given these allegations, it is more than colorable that Defendants Davis and
Legacy fit into the second exception for sellers who are not immune under the NJPLA. Thus,

contrary to Defendants’ assertion, Plaintiffs claims against Davis and Legacy are not clearly

frivolous. The Court finds that Davis and Legacy were not fraudulently joined, and therefore

complete diversity does not exist between the parties.6 This Court does not have jurisdiction over

the matter and remands the case to state court.




 As a result, the Court does not reach whether the forum defendant rule applies.
                                                    $
   IV. CONCLUSION

       In sum, the Court grants Plaintiffs motion to remand, D.E. 12. This action is remanded to

the Superior Court of New Jersey, Law Division, Bergen County.           An appropriate Order

accompanies this Opinion.

Dated: May 7,2019
                                                   (N\
                                                         X5kr           /
                                                   John’Miehael Vazqz,li.S.D.J.




                                               9
